IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40836

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 371
                                                  )
       Plaintiff-Respondent,                      )     Filed: February 11, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
STEVEN LEVON LANTZ,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Steven Levon Lantz pled guilty to robbery.        I.C. § 18-6501, 18-6502, 18-204.        In
exchange for his guilty plea, the state agreed not to pursue an allegation that Lantz was a
persistent violator. The district court sentenced Lantz to a unified term of twenty years, with a
minimum period of confinement of seven years, but retained jurisdiction and sent Lantz to
participate in the rider program. Following completion of his rider, the district court relinquished
jurisdiction, but reduced Lantz’s sentence to a unified term of twenty years, with a minimum
period of confinement of six years. Lantz filed an I.C.R 35 motion for reduction of his modified
sentence, which the district court denied. Lantz appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                                 1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Lantz’s Rule 35 motion was presented, the district court did not abuse its discretion. Therefore,
the district court’s order denying Lantz’s Rule 35 motion is affirmed.




                                                2